Case 2:19-cv-09330-CBM-AS Document 62 Filed 07/07/20 Page 1 of 2 Page ID #:810




  1
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10
 11   MOSSACK FONSECA AND CO., S.A., ) Case No. 2:19-cv-09330-CBM-ASx
      et al.,                        )
 12                                  ) ORDER GRANTING
                                     ) STIPULATION TO CONTINUE:
 13               Plaintiffs,        )
                                     ) (1) SCHEDULING CONFERENCE
 14           vs.                    ) [DOCKET NO. 58];
                                     )
 15                                  ) (2) HEARING DATE ON
                                       DEFENDANT’S      SPECIAL MOTION
      NETFLIX, INC.,                 ) TO STRIKE PLAINTIFFS’
 16                                  ) SECOND AMENDED COMPLAINT
                                     ) UNDER THE CALIFORNIA ANTI-
 17               Defendant.         ) SLAPP STATUTE
                                     ) [DOCKET NO. 59]
 18                                  )
                                     ) (3) HEARING DATE ON
 19                                  ) DEFENDANT’S MOTION FOR
                                     ) JUDGMENT ON THE PLEADINGS
 20                                  ) [DOCKET NO. 60]
                                     )
 21                                  ) [61]
                                     ) [NOTE CHANGES MADE BY
 22                                  ) COURT]
                                     )
 23
 24
 25
 26
 27
 28
Case 2:19-cv-09330-CBM-AS Document 62 Filed 07/07/20 Page 2 of 2 Page ID #:811




  1                                            ORDER
  2         WHEREAS good cause is shown, IT IS HEREBY ORDERED that, based on the
  3   concurrently filed Stipulation of the parties thereto, as follows:
  4         1.     The hearing date on Defendant’s Special Motion to Strike Plaintiffs’
  5   Second Amended Complaint Under the California Anti-SLAPP Statute [Docket No.
  6   59] (the “Anti-SLAPP Motion”), currently set for July 28, 2020 at 10:00 a.m., shall be
  7   continued until August 18, 2020 at 10:00 a.m.
  8         2.     The hearing date on Defendant’s Motion for Judgment on the Pleadings
  9   [Docket No. 60] (the “MJOP”), currently set for July 28, 2020 at 10:00 a.m., shall be
 10   continued until August 18, 2020 at 10:00 a.m.
 11         3.     Plaintiffs shall file their Oppositions to the Anti-SLAPP Motion and the
 12   MJOP on or before July 10, 2020, and Defendant shall file its Replies in support of the
 13   Anti-SLAPP Motion and MJOP on or before July 28, 2020.
 14         4.     The Scheduling Conference currently set for July 28, 2020 at 10:00 a.m.
 15   shall be continued until August 18, 2020 at 10:00 a.m.
 16         5.     The Parties shall file their Joint Rule 26(f) Report in preparation for the
 17   Scheduling Conference on or before August 11, 2020.
 18
 19         IT IS SO ORDERED.
 20
 21
 22   Dated: July 7, 2020                    By:   _______________________________
 23                                                   Judge Consuelo B. Marshall
                                                      United States District Judge
 24
 25
 26
 27
 28
